Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2016

                                     No. 04-16-00024-CR

                                    Hector RODRIGUEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8869
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
        On September 20, 2016, appellant filed a “Motion to Supplement Reporter’s Record and
to Extend Appellate Timelines.” Appellant states that the reporter’s record is incomplete in that
it omits Defense Exhibit 1. The motion is GRANTED. The court reporter is directed to prepare
and file a supplemental reporter’s record containing Defense Exhibit 1 no later than October 14,
2016. See TEX. R. APP. P. 34.6(d). Appellant’s brief will be due 30 days from the date the
supplemental reporter’s record is filed.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court